Citation Nr: 0932795	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk



INTRODUCTION

The Veteran served on active duty from September 1964 to June 
1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
currently diagnosed bilateral hearing loss is related to 
military service.

2.  The medical evidence of record shows that the Veteran's 
tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for bilateral hearing 
loss and tinnitus as the Board is taking action favorable to 
the Veteran by granting service connection for these 
disorders.  As such, this decision poses no risk of prejudice 
to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran's service treatment records include a September 
1964 enlistment audiological examination which showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
-
5 (10)

Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.  

A September 1964 submarine training audiological examination 
was conducted and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
10 (20)
15 (25)
10 (20)
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
5 (15)
10 (15)

A November 1967 After Action Report stated that the Veteran 
"performed his duties while serving in a combat zone" and 
that the Veteran performed his duties in a "hostile 
environment under constant threat of Viet Cong terrorist 
attacks."

A June 1968 separation examination showed a hearing rating of 
15/15 in the right ear on both whisper testing and spoken 
word testing.  An audiological examination was not conducted.

After separation military service, in his August 2006 Notice 
of Disagreement, the Veteran reported that he served in 
combat and experienced acoustic trauma.  The Veteran stated 
that he was "knocked down from the concussion of incoming 
mortars" and that "a 50 cal[iber] machine gun 20 feet over 
[his] head return[ed] fire" during the Tet Offensive while 
he served in Vietnam.  The Veteran also reported that he 
fired weapons while in Vietnam.

A May 2006 VA hearing consultation report stated that an 
audiological examination was conducted and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55/55
70
75
90
LEFT
15
45/45
65
65
75

Speech discrimination testing was 84 percent in the right ear 
and of 88 percent in the left ear.  It was not shown that the 
speech discrimination testing was accomplished using the 
Maryland CNC Test.  The diagnosis was bilateral moderate to 
severe sensorineural hearing loss.  The examiner noted that 
the Veteran's "hearing had decreased since the 2001 test."

A December 2006 letter from a private physician stated that 
the Veteran "sustained some permanent loss of hearing while 
on active duty in Vietnam with the military."  The physician 
noted that the Veteran reported that mortars and rockets went 
over his head and that he acted as a ground soldier in the 
field despite his desk job.  The physician noted that "[i]t 
is our belief that [the Veteran] did sustain enough injury to 
his ears which has produced a permanent hearing loss in the 
high frequencies and middle frequencies."  The letter stated 
that the Veteran had worn hearing aids for 30 years.

In a December 2006 RO hearing the Veteran stated that he 
served as a clerk in Vietnam, but the area where he was 
stationed came under attack and he was required to defend to 
himself.  The Veteran reported that he was exposed to mortar 
fire, rockets, and artillery.  Additionally, the Veteran's 
representative indicated that the Veteran's personnel file 
contained an After Action Report that indicated the Veteran 
was exposed to combat during his service in Vietnam.

A January 2007 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
60
70
70
90
LEFT
15
40
60
65
80

The average pure tone threshold was shown as 72.5 decibels in 
the right ear and 61.25 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 88 percent in 
the right ear and 80 percent in the left ear.  The examiner 
noted that the Veteran's claims file and medical file had 
been reviewed.  The Veteran denied occupational and 
recreational noise exposure prior to and after military 
service.  The Veteran denied a family history of hearing 
loss, ear disease, and head or ear trauma.  The Veteran 
reported that he served in combat in Vietnam, was exposed to 
"M-16, 50 cal, 30 cal, mortars and 105 artillery", and did 
not receive hearing protection during military service.  The 
Veteran reported bilateral tinnitus since November 1968 from 
his service in Vietnam.

The examiner noted a possible healed tympanic membrane in the 
right ear and possible scarring on the left ear drum.  The 
diagnosis was bilateral sensorineural hearing loss.  Noting 
the lack of audiological examination on separation from 
service, the examiner stated that it would be difficult to 
state whether the Veteran's current hearing loss is related 
to noise exposure in service.  The examiner noted the lack of 
evidence of tinnitus in the Veteran's service records and 
stated that "it may or may not occur simultaneously with 
hearing loss."  The examiner opined that:

Noise exposure could have contributed to the 
[V]eteran's current hearing loss and tinnitus.  
Veteran reports being subjected to acoustic trauma 
in service.  He reports providing support during 
the TET Offensive of 1968.  The [V]eteran's 
current hearing threshold levels are worse than 
what would be expected just from aging 
(presbycusis).  His current hearing loss and 
tinnitus may also have been affected by aging and 
other processes.

In his March 2007 formal appeal, the Veteran reported that he 
had been knocked down from the concussions of incoming 
mortars in Vietnam.  The Veteran stated that a mortar went 
off outside the open compartment he was in and that he could 
not hear for a half a day.  The Veteran reported that the 
ringing in his ears started after the mortar exploded.  The 
Veteran stated that, while he was in the combat zone, weapons 
were fired all around him and it would get so loud he could 
not hear.  The Veteran reported that he believed his hearing 
loss and tinnitus were a direct result of his military 
service.

Bilateral Hearing Loss

The medical evidence of record establishes that the Veteran's 
current bilateral hearing loss is a disability for VA 
purposes.  See 38 C.F.R. § 3.385.  In the January 2007 VA 
audiological examination report, the VA audiologist opined 
that it would be difficult to state whether the Veteran's 
hearing loss was related to military service because a 
separation audiological examination had not been conducted.  
However, although hearing loss, as defined by 38 C.F.R. 
§ 3.385, is not shown in service or at separation from 
service, service connection can be established if medical 
evidence shows it is actually due to incidents in service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Accordingly, as 
the basis for the January 2007 VA audiological examination 
report is not conclusive, the opinion itself is not probative 
without corroborating evidence.

Although the Veteran's DD-214 lists his military occupational 
specialty as a clerk, the November 1967 After Action Report 
indicates that the Veteran served in a combat zone.  The VA 
examiner noted that the Veteran was exposed to acoustic 
trauma during combat in Vietnam.  The examiner also 
specifically noted that the Veteran's "hearing threshold 
levels are worse than what would be expected just from 
aging."  Furthermore, the December 2006 letter from a 
private physician stated that the Veteran sustained enough 
injury to his ears from acoustic trauma in Vietnam, which 
resulted in permanent hearing loss.  

The Veteran's assertions throughout the appeal have been 
consistent, and the objective medical evidence supports them.  
Specifically, the Veteran has affirmed that his hearing loss 
has existed in some form since service and has consistently 
reported since August 2006 that he was exposed to acoustic 
trauma in service.  Additionally, the Veteran has stated that 
he was not provided with hearing protection during military 
service and was not exposed to loud noise after separation 
from military service.  Although his statements are not 
competent to establish a diagnosis or the etiology of his 
bilateral hearing loss, his statements are competent evidence 
as to what he observed.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (lay statements are competent to prove that a claimant 
exhibited certain features of symptoms of any injury or 
illness during service).

As such, the evidence of record shows that the Veteran has a 
current diagnosis of bilateral sensorineural hearing loss 
caused by acoustic trauma.  The evidence also shows that the 
Veteran was exposed to acoustic trauma during military 
service, during which time he was not provided with ear 
protection, and there is no evidence that he was exposed to 
acoustic trauma after military service.  

As such, the preponderance of the evidence of the record 
indicates that the Veteran's current bilateral sensorineural 
hearing loss is related to noise exposure during military 
service.  Applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's bilateral hearing loss is 
related to active military service.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, service connection for 
bilateral hearing loss is warranted.

Tinnitus

As noted above, a grant of service connection for a 
disability generally requires medical evidence of a current 
disability and a relationship to military service, and lay 
testimony is only competent to the extent that it is limited 
to a matter that the witness has actually observed and is 
within the realm of their personal knowledge.  Compare Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994), with Espiritu, 2 
Vet. App. at 495.  By definition, however, tinnitus is "a 
noise in the ears, such as ringing, buzzing, roaring, or 
clicking.  It is usually subjective in type."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003).  
Accordingly, tinnitus is "subjective," as its existence is 
generally determined by whether or not the Veteran claims to 
experience it.  For VA purposes, tinnitus has been 
specifically found to be a disorder with symptoms that can be 
identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  If a Veteran reports 
ringing in his or her ears, which the Veteran did in his 
January 2007 VA examination as well as in March 2007, then a 
diagnosis of tinnitus is generally applied without further 
examination.  In addition, since the diagnosis of tinnitus is 
so heavily reliant upon lay statements, the etiology of the 
disorder is similarly reliant upon them.  The date that a 
Veteran reports that the tinnitus symptoms began is generally 
accepted as the date that the disorder began, if it is 
consistent with the evidence.  Accordingly, while service 
connection for tinnitus requires a medical diagnosis of 
tinnitus and a medical nexus relating the diagnosis to 
military service, lay testimony plays an unusually important 
role in these determinations.

While the Board is not competent to make a medical 
determination, it is competent to determine the credibility 
of the Veteran's lay statements.  See generally Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see, c.f., Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Veteran's assertions 
throughout the appeal have been consistent, and the objective 
medical evidence supports them.  Specifically, the Veteran 
has affirmed that his tinnitus existed in some form since 
service, and although he did not report tinnitus at service 
separation, he reported in his January 2007 VA examination 
that he had experienced tinnitus since service.  In light of 
the Veteran's combat service in Vietnam, his statements as to 
the acoustic trauma he experienced in service are considered 
credible.  Further, the Veteran has denied any post-service 
occupational or recreational noise exposure, or any other 
environmental or familial factors which could have played a 
role in the development of his tinnitus, and there is no 
evidence to question the integrity of these statements.

Accordingly, based on the totality of the evidence of record, 
the Board finds the Veteran's lay statements, that his 
tinnitus symptoms began during military service and have 
continued since that time, to be credible and therefore, 
competent evidence.  While there is no objective medical 
evidence of record that addresses when the Veteran's tinnitus 
began, his statements alone may be considered competent 
evidence to make such a determination.  Id. at 374.  
Accordingly, the medical evidence of record shows that the 
Veteran has a current diagnosis of tinnitus and the lay 
evidence of record shows that it began in military service.

Applying the doctrine of reasonable doubt, the Board finds 
that the Veteran's tinnitus is related to active military 
service.  Gilbert, 1 Vet. App. at 49.  Accordingly, service 
connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


